Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 6, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162297(32)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 162297
  v                                                                COA: 354676
                                                                   Genesee CC: 15-037810-FC
  RENALDO RAMON PRESSWOOD,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to withdraw his
  earlier motion to hold the case in abeyance is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 6, 2021

                                                                              Clerk